IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-20-00298-CR

                           IN RE BRIAN DAVENPORT



                                Original Proceeding

                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-792-C1


                            ABATEMENT ORDER


       Brian Davenport seeks mandamus relief to compel Respondent, the Honorable

Ralph Strother of the 19th District Court of McLennan County, to rule on his request for

release pursuant to Article 17.151 of the Texas Code of Criminal Procedure and his

motion for speedy trial.

       After this original proceeding was filed, Judge Strother retired and ceased to hold

office as the Judge of the 19th District Court. Judge Strother’s successor is the Honorable

Thomas West. Rule 7.2 (b) of the Rules of Appellate Procedure provides that in the case

of an original proceeding, the appellate court must abate the proceedings to allow a

successor to reconsider the original party’s decision. We therefore grant the parties sixty
days from the date of this Order to present for review, to the Honorable Thomas West,

the request for release and motion for speedy trial. Should Relator not provide this Court

with a ruling from Judge West within ten days from the date of his ruling, the petition

for mandamus will be dismissed.


                                                PER CURIAM

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal abated
Order issued and filed January 21, 2021
[OT06]




In re Davenport                                                                     Page 2